   Case: 1:21-cv-00135 Document #: 31 Filed: 04/09/21 Page 1 of 18 PageID #:232




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


                                           Civil Action File No.: 1:21-cv-00135
In re: Clearview AI, Inc. Consumer Privacy
Litigation                                 Judge Sharon Johnson Coleman

                                             Magistrate Judge Maria Valdez




               PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT
                 OF MOTION FOR PRELIMINARY INJUNCTION
    Case: 1:21-cv-00135 Document #: 31 Filed: 04/09/21 Page 2 of 18 PageID #:233




                                       INTRODUCTION

       Without providing notice or receiving consent, Defendants Clearview AI, Inc.

(“Clearview”); Hoan Ton-That; and Richard Schwartz (collectively, “Defendants”): (a) scraped

billions of photos of people’s faces from the internet; (b) harvested the subjects’ biometric

identifiers and information (collectively, “Biometric Data”); and (c) created a searchable database

of that data (the “Biometric Database”) which they made available to private entities, friends and

law enforcement in order to earn profits. Defendants’ conduct violated, and continues to violate,

Illinois’ Biometric Information Privacy Act (“BIPA”), 740 ILCS 14/1, et seq., and tramples on

Illinois residents’ privacy rights. Unchecked, Defendants’ conduct will cause Plaintiffs David

Mutnick, Mario Calderon, Jennifer Rocio, Anthony Hall and Isela Carmean and Illinois class

members to suffer irreparable harm for which there is no adequate remedy at law.

       Defendants have tacitly conceded the need for injunctive relief. In response to Plaintiff

Mutnick’s preliminary injunction motion in his underlying action, Defendants desperately sought

to avoid judicial oversight by claiming to have self-reformed. But Defendants have demonstrated

that they cannot be trusted. While Defendants have represented that they were cancelling all non-

law enforcement customer accounts, a recent patent application reveals Defendants’ commercial

aspirations. Further, while Defendants contend that Illinois residents can opt out of the Biometric

Database, the opt-out process is a ruse that actually forces Illinois residents to consent to

Defendants’ collection of their Biometric Data. Illinois residents’ should not be forced to provide

Defendants with the very information Defendants stole in the first instance in order to get out of a

database they never consented to being a part of.

       Based on Defendants’ above-described conduct and a history of lax security practices,

Plaintiffs seek to enjoin Defendants from:



                                                 1
    Case: 1:21-cv-00135 Document #: 31 Filed: 04/09/21 Page 3 of 18 PageID #:234




        (a)     Continuing to possess, use and store the unlawfully collected biometric identifiers
                and biometric information (collectively, “Biometric Data”) of Illinois residents;

        (b)     Collecting, capturing or obtaining Illinois residents’ Biometric Data without first
                providing the notice and obtaining the releases required by Illinois’ Biometric
                Information Privacy Act (“BIPA”), 740 ILCS 14/1, et seq.;

        (c)     Selling, trading leasing or otherwise profiting from Illinois residents’ Biometric
                Data; and

        (d)     Distributing, redistributing or disseminating Illinois residents’ Biometric Data
                without obtaining the consent required by BIPA.

Any preliminary injunctive relief should also require Defendants to:

        (a)     Store, transmit and protect from disclosure all Biometric Data of Illinois residents:
                (i) using the reasonable standard of care within Defendant Clearview’s industry;
                and (ii) in a manner that is the same as or more protective than the manner in which
                the Clearview Defendants store, transmit and protect other confidential and
                sensitive information; and

        (b)     Develop and publish on Defendant Clearview’s website a written policy, made
                available to the public, that establishes a retention schedule and guidelines for
                permanently destroying Illinois residents’ Biometric Data when the initial purpose
                for collecting or obtaining such Biometrics has been satisfied or within three years
                of the Illinois resident’s last interaction with the private entity, whichever occurs
                first.

The collective relief requested in this paragraph is hereinafter referred to as the “Injunctive Relief.”

Plaintiffs further request the appointment of a Special Master to assist with the implementation of

any Injunctive Relief and to verify Defendants’ compliance with any injunction order.

                                     BACKGROUND FACTS

The Parties

        Plaintiffs are Illinois residents whose faces have appeared on various websites on the

internet. See Dkt. 29 ¶¶ 43-47. Clearview is a Delaware corporation founded by Ton-That and




                                                   2
    Case: 1:21-cv-00135 Document #: 31 Filed: 04/09/21 Page 4 of 18 PageID #:235




Schwartz. Id., ¶¶ 13-15. Defendants have provided the Biometric Database – consisting of over

three billion biometrically-scanned and searchable images – to public and private entities. 1

BIPA

       BIPA strictly regulates an individual’s biometric identifiers and information. See 740 ILCS

14/1, et seq. Under BIPA, biometric identifiers include a “scan of . . . face geometry,” and

biometric information is “any information . . . based on an individual’s biometric identifier used

to identify an individual.” 740 ILCS 14/10.

       In enacting BIPA, the Illinois General Assembly recognized that Biometric Data is

sensitive and unique because it cannot be changed if compromised:

       Biometrics are unlike other unique identifiers that are used to access finances or
       other sensitive information . . . . Biometrics . . . are biologically unique to the
       individual; therefore, once compromised, the individual has no recourse, is at
       heightened risk for identity theft, and is likely to withdraw from biometric-
       facilitated transactions.

740 ILCS § 14/5(c).

Defendants’ Biometric Database

       Defendants have scraped over three billion facial images from the internet and scanned the

facial geometry – i.e., the Biometric Data – of each individual. 2 Defendants also built a searchable

database of the scanned images – the Biometric Database – thereby enabling database users to




1
  Luke O’Brien, The Far-Right Helped Create the World’s Most Powerful Facial Recognition
Technology, HuffPost (Apr. 7, 2020) (“The Far-Right Helped Create Clearview”),
https://www.huffpost.com/entry/clearview-ai-facial-recognition-alt-right_n_5e7d028bc5b6cb08a92a5c48
(last accessed on Apr. 9, 2021); Ryan Mac, et al., Clearview’s Facial Recognition App Has Been Used by
the Justice Department, ICE, Macy’s Walmart, and the NBA, Buzzfeed News (Feb. 27, 2020)
(“Clearview’s Facial Recognition App Use”), https://www.buzzfeednews.com/article/ryanmac/clearview-
ai-fbi-ice-global-law-enforcement (last accessed on Apr. 9, 2021).
2
  The Far-Right Helped Create Clearview, supra.
                                                  3
    Case: 1:21-cv-00135 Document #: 31 Filed: 04/09/21 Page 5 of 18 PageID #:236




instantly identify unknown individuals using nothing more than a photo.3 Clearview has boasted

that it adds 40 to 50 million new images to the Biometric Database each day. Exhibit 1 (10/8/2019

Clearview email).

       Ton-That has described the Biometric Database as “a search engine for faces.” 4 According

to Ton-That, a person with access to the database can upload thereto a face image of an unknown

person, and the database will then: (a) match that face with images in the database; and (b) provide

the user with information Defendants have amassed about the person. 5 Over 500,000 face searches

have been performed by public and private individuals and entities, including: (a) 8,900 by the

Illinois Secretary of State; (b) 7,500 by U.S. Customs and Border Patrol; and (c) more than 8,000

by Immigration and Customs Enforcement. 6

       Defendants do not notify individuals that their Biometric Data is contained in the Biometric

Database. Dkt. 29 ¶¶ 1, 60. Defendants do not seek Illinois residents’ consent to perform biometric

scans on their images, see id., other than in connection with forcing a resident to consent in order

to nominally “opt out” of the database, as described above and further discussed below.

The Dangers of the Biometric Database

       United States Senator Edward J. Markey has highlighted the grave dangers the Biometric

Database poses to the public’s civil liberties and privacy: “Clearview’s product appears to pose

particularly chilling privacy risks” and could be “capable of fundamentally dismantling


3
  Donie O’Sullivan, Clearview AI’s Founder Hoan Ton-That Speaks Out [Extended Interview], CNN
Business (Mar. 6, 2020) (“Clearview’s Founder Speaks Out”), https://www.youtube.com/watch?v=q-
1bR3P9RAw (last accessed on Apr. 9, 2021).
4
  Neil Cavuto, New Facial Recognition Tech ‘Loved’ by Law Enforcement: Clearview AI CEO, Fox
Business (Feb. 19, 2020) (“New Facial Recognition Tech”),
https://video.foxbusiness.com/v/6133890195001/#sp=show-clips (last accessed on Apr. 9, 2021).
5
  Id.
6
  Clearview’s Facial Recognition App Use, supra; see also Ryan Mac, et al., Surveillance Nation,
Buzzfeed News (Apr. 6, 2021), https://www.buzzfeednews.com/article/ryanmac/clearview-ai-local-
police-facial-recognition (last accessed on Apr. 9, 2021).
                                                 4
    Case: 1:21-cv-00135 Document #: 31 Filed: 04/09/21 Page 6 of 18 PageID #:237




Americans’ expectation that they can move, assemble, or simply appear in public without being

identified.” 7 Moreover, according to Senator Markey, a criminal could use the technology to find

out where “someone walking down the street lives or works” or a foreign adversary could “gather

information about targeted individuals for blackmail purposes.” 8 Relatedly, Joy Buolomwini, the

author of a seminal study on racial and gender bias in facial recognition technology, 9 has recently

highlighted the disproportional harm mass surveillance via facial recognition can have on certain

populations: “When these [algorithmic] systems are used as tools of mass surveillance, the

excoded, those who are harmed by algorithmic systems, suffer the brunt of overpolicing, undue

scrutiny, and false arrests.” 10

        Defendants have allowed hundreds of for-profit businesses and non-law enforcement

entities to access the Biometric Database, including Macy’s Best Buy, Walmart, Bank of America,

the NBA and a sovereign wealth fund owned by the government of Abu Dhabi 11 and have taken

steps to make their technology commercially available. 12 Macy’s employees, alone, conducted




7
  Hon. Edward J. Markey letter to Hoan Ton-That (Jan. 23, 2020) (the “Jan. 23, 2020 Sen. Markey
Letter”), https://www.markey.senate.gov/imo/media/doc/Clearview%20letter%202020.pdf (last accessed
on Apr. 9, 2021); see also Hon. Edward J. Markey letter to Hoan Ton-That (Mar. 3, 2020) (the “Mar. 3,
2020 Sen. Markey Letter), https://www.markey.senate.gov/imo/media/doc/Markey%20Letter%20-
%20Clearview%20II%203.3.20.pdf (last accessed on Apr. 9, 2021).
8
  Id.
9
   Joy Buolamwini, et al., Gender Shades: Intersectional Accuracy Disparities in Commercial Gender
Classification,      Proceedings      of     Machine      Learning     Research       81:1–15,     2018,
http://proceedings.mlr.press/v81/buolamwini18a/buolamwini18a.pdf (last accessed on Apr. 7, 2021).
10
   Surveillance Nation, supra.
11
   Clearview’s Facial Recognition App Use, supra.; Ryan Mac, et al., Secret Users of Clearview AI’s
Facial Recognition Dragnet Included a Former Trump Staffer, a Troll, and Conservative Think Tanks,
Buzzfeed News (Mar. 25, 2020) (“Secret Users of Clearview”),
https://www.buzzfeednews.com/article/ryanmac/clearview-ai-trump-investors-friend-facial-recognition
(last accessed on Apr. 9, 2021).
12
   Caroline Haskins, et al., The Facial Recognition Company that Scraped Facebook and Instagram
Photos Is Developing Surveillance Cameras, Buzzfeed News (Mar. 2, 2020),
https://www.buzzfeednews.com/article/carolinehaskins1/clearview-facial-recognition-insight-camera-
glasses (last accessed on Apr. 9, 2021).
                                                   5
     Case: 1:21-cv-00135 Document #: 31 Filed: 04/09/21 Page 7 of 18 PageID #:238




over 6,000 face searches. 13 Further, hundreds of individuals to whom Defendants granted access

to the Biometric Database have collectively conducted over 30,000 face searches. 14 Included

among those individuals was an alt-right extremist and purported Holocaust denier who has been

accused of using the Biometric Database to identify a person sitting next to him on an airplane.15

Clearview has also granted database access to a number of right-wing activists, Republican

members of Congress, Republican party power brokers and conservative organizations. 16 That

access could allow political organizations to conduct opposition research at an unprecedented level

– namely, it provides the ability to identify who attends an opponent’s rallies, as well as the

attendees’ friends, families, addresses and other personal information. It has been reported that

Defendants Clearview and Ton-That have “deep, longstanding ties to far-right extremists.” 17

       Regarding law enforcement, Defendants have encouraged law enforcement officers to “run

wild” with their use of the Biometric Database and have frequently granted access to the database

for free. 18 Even after various police departments banned or explicitly declined to use the Biometric

Database, individual officers in those departments continued to conduct thousands of searches

using Defendants’ software application. 19 That was no accident; Defendants allowed individual

officers to continue accessing the Biometric Database even after their superiors had decided not to




13
   Clearview’s Facial Recognition App Use, supra.
14
   Secret Users of Clearview, supra.
15
   Secret Users of Clearview, supra.
16
   Secret Users of Clearview, supra.
17
   The Far-Right Helped Create Clearview, supra.
18
   Ryan Mac, et al., Clearview AI Once Told Cops to “Run Wild” With Its Facial Recognition Tool. It’s
Now Facing Legal Challenges, Buzzfeed News (Jan. 28, 2020) (“Cops Run Wild”),
https://www.buzzfeednews.com/article/ryanmac/clearview-ai-cops-run-wild-facial-recognition-lawsuits
(last accessed on Apr. 2, 2020); see also Surveillance Nation.
19
   Craig McCarthy, Rogue NYPD Cops Are Using Facial Recognition App Clearview, New York Post
(Jan. 23, 2020) (“NYPD Cops Use Clearview”), https://nypost.com/2020/01/23/rogue-nypd-cops-are-
using-sketchy-facial-recognition-app-clearview/ (last accessed on Apr. 2, 2020); Secret Users of
Clearview, supra.
                                                  6
     Case: 1:21-cv-00135 Document #: 31 Filed: 04/09/21 Page 8 of 18 PageID #:239




use the technology. 20 Indeed, on April 6, 2021, it was reported that often there is no official

oversight of individual officers’ use of the database. 21 As such, there is no way for the public know

if the database truly is being used for a governmental purpose or even by a government official.

        Based on the above, Clearview’s contention that it limits use of the Biometric Database to

law enforcement, 22 is illusory – the claim cannot be verified. Moreover, law enforcement’s use of

the database raises serious concerns. It recently was reported that Clearview’s technology fails to

accurately identify subjects and even identified two computer-generated images of females of

color as actual persons. 23 Further, law enforcement use of the database requires an officer to

provide Defendants with real-time information about an investigation, giving rise to the fear that

Defendants will misuse the information or share it with others, such as potential employers.

Defendants’ Lax Security Practices

        Defendants have a history of lax security practices which has caused Senator Markey to

question whether Defendants can keep the Biometric Database secure. 24 In response to a data

breach that exposed Clearview’s customer list, Clearview merely stated, “Unfortunately, data

breaches are part of life in the 21st century.” 25 The response was not surprising, as Defendant Ton-

That is a hacker, himself. 26

        Worse, after a third-party discovered that Defendants had a severe data security defect that

“exposed [Clearview’s ] internal files, apps and source code” and allowed anyone on the internet


20
   See Cops Run Wild, supra; NYPD Cops Use Clearview, supra.
21
   Surveillance Nation, supra.
22
   New Facial Recognition Tech, supra.
23
   See Surveillance Nation, supra.
24
   Mar. 3, 2020 Sen. Markey Letter, supra.; see also Mar. 3. 2020 Congressional Letter, supra.
25
   Betsy Swan, Facial-Recognition Company that Works with Law Enforcement Says Entire Client List
Was Stolen, The Daily Beast (Feb. 26, 2020) (“Clearview Client List Stolen”),
https://www.thedailybeast.com/clearview-ai-facial-recognition-company-that-works-with-law-
enforcement-says-entire-client-list-was-stolen (last accessed on Apr. 9, 2021).
26
   The Far-Right Helped Create Clearview, supra.
                                                  7
     Case: 1:21-cv-00135 Document #: 31 Filed: 04/09/21 Page 9 of 18 PageID #:240




to access the Biometric Data in the Biometric Database, Defendants tried to cover-up the

problem. 27 Specifically, Defendants attempted to pay off the person who discovered the defect in

return for his silence. 28 When confronted about the security defect and its discovery, Ton-That

conceded that Clearview “‘experienced a constant stream of cyber intrusion attempts . . . .’” 29

Defendants’ Failed Attempts to Self-Correct

       Conceding the need for injunctive relief, after Plaintiff Mutnick filed his preliminary

injunction motion, Clearview claimed to have “voluntarily changed its business practices to avoid

including data from Illinois residents and to avoid transacting with non-governmental customers

anywhere.” Mutnick Dkt. 56 at 4. 30 In summary, Defendants’ stated that they would: (a) try to

avoid obtaining photographs and Biometric Data of Illinois residents; (b) implement “an opt-out

mechanism to exclude photos from Clearview’s database”; and (c) cancel the accounts of non-law

enforcement/government entities. See id. Defendants submitted the declaration of Clearview’s

General Counsel in support of their purported changes. See id. Notably, Defendants did not agree

to: (a) stop scraping photos from the internet; (b) comply with BIPA’s notice and consent

provisions; or (c) delete all photos and Biometric Data of Illinois residents. See id.

       While Defendants represented that they would only work with governmental agencies,

shortly after making that representation, Defendants filed a patent application that describes a

much broader use of their technology. 31 According to the application, “[i]n many instances it may

be desirable for an individual to know more about a person that they meet, such as through


27
   Zack Whittaker, Security Lapse Exposed Clearview AI Source Code, Tech Crunch (Apr. 16. 2020),
https://techcrunch.com/2020/04/16/clearview-source-code-lapse (last accessed on Apr. 9, 2021).
28
   Id.
29
   Id.
30
   Citations to docketed entries are to the CM/ECF-stamped page numbers.
31
   See Clearview AI, Inc. Patent Application dated Aug. 7, 2020, http://appft1.uspto.gov/netacgi/nph-
Parser?Sect1=PTO1&Sect2=HITOFF&d=PG01&f=G&l=50&p=1&r=1&s1=20210042527.PGNR.&u=%
2Fnetahtml%2FPTO%2Fsrchnum.html (last accessed on Apr. 7, 2021), attached hereto as Exhibit 2.
                                                  8
     Case: 1:21-cv-00135 Document #: 31 Filed: 04/09/21 Page 10 of 18 PageID #:241




business, dating, or other relationship” and, in some instances, “the individual needs to know the

information about a newly met person right away to determine whether the person is being honest

or has the background as asserted.” 32 The application further provides that, the Biometric Database

“presents a method for providing information about a person (e.g., an unknown person, a newly

met person, a person with deficient memory).” 33

        Moreover, while Defendants represented that they would implement an “opt-out

mechanism,” they omitted that the mechanism forces an Illinois resident seeking to “opt out” to:

(a) provide Clearview with a photograph from which Clearview will “generate facial vectors”; and

(b) consent to the collection of their Biometric Data:

        To fulfill your request, you will have to provide a picture of yourself. Clearview
        will generate facial vectors from this picture . . . .

                                             *     *     *

        By clicking “I accept”, you consent to the collection, use and storage of your
        biometric data for the purpose of blocking any images of me [sic] that may appear
        in Clearview search results. 34

Exhibit 2, hereto, consists of screenshots of the “opt-out” process. It is exactly backwards that a

person who never wanted to interact with Defendants is required to provide Clearview with

personal information and consent to the harvesting of his/her Biometric Data in order to “opt out.”

        Finally, as set forth in the briefing on Plaintiff Mutnick’s original injunction motion,

Clearview’s General Counsel cannot be taken at his word. See Mutnick Dkt. 64 to 64-9. For

instance, it is documented that the General Counsel misrepresented facts to the Illinois Secretary

of State in connection with providing that government agency access to the Biometric Database.



32
   Id.
33
   Id.
34
   Clearview’s Illinois Opt-Out Request Form, https://clearviewai.typeform.com/to/HDz8tJ (last accessed
on Apr. 7, 2021), attached hereto as Exhibit 3.
                                                   9
     Case: 1:21-cv-00135 Document #: 31 Filed: 04/09/21 Page 11 of 18 PageID #:242




See id. Thus, it is not known what actual steps Defendants have taken to identify Illinois residents

in the Biometric Database, to prohibit further collection of Illinois residents’ Biometric Data or to

ensure that their technology is only used by governmental agencies for governmental work. As

evidenced by Exhibit 2 (screenshots of “opt-out” process), Defendants take no precautions to

prevent an unauthorized person from uploading a photograph of an Illinois resident and consenting

to the collection of that person’s Biometric Data as part of Defendant’s so-called opt-out process.

                                           ARGUMENT

I.      Legal Standards

        A.     Preliminary Injunctions

        When deciding whether to issue a preliminary injunction, a district court should conduct a

two-step analysis. Turnell v. CentiMark Corp., 796 F.3d 656, 661 (7th Cir. 2015). First, the

movant “must make a threshold showing that: (1) absent preliminary injunctive relief, he will

suffer irreparable harm in the interim prior to a final resolution; (2) there is no adequate remedy at

law; and (3) he has a reasonable likelihood of success on the merits.” Id. at 661-62. If the movant

satisfies his burden, the court should then consider: “(4) the irreparable harm the moving party will

endure if the preliminary injunction is wrongfully denied versus the irreparable harm to the

nonmoving party if it is wrongfully granted; and (5) the effects, if any, that the grant or denial of

the preliminary injunction would have on nonparties (the ‘public interest’).” Id. at 662. The court

should weigh the “balance of potential harms on a ‘sliding scale’ against the movant’s likelihood

of success: the more likely he is to win, the less the balance of harms must weigh in his favor; the

less likely he is to win, the more it must weigh in his favor.” Id. at 662.

        To demonstrate a likelihood of irreparable harm, the moving party must show “more than

a mere possibility of harm.” Whitaker by Whitaker v. Kenosha Unified Sch. Dist. No. 1 Bd. of



                                                  10
   Case: 1:21-cv-00135 Document #: 31 Filed: 04/09/21 Page 12 of 18 PageID #:243




Educ., 858 F.3d 1034, 1045 (7th Cir. 2017). However, the harm need not occur before injunctive

relief is warranted, nor must it be certain to occur. Id. Rather, a court may consider harm irreparable

where it cannot be fully rectified or prevented by a final judgment. Id.

       Similarly, a movant need not demonstrate that a remedy at law would be wholly ineffectual.

Id. He simply must show that any award would be seriously deficient when compared to the harm

suffered. Id. To demonstrate a likelihood of success, a movant need only show that he has a “better

than negligible” chance of succeeding on the merits, an “admittedly low requirement.” Washington

v. Indiana High Sch. Athletic Ass’n, Inc., 181 F.3d 840, 846 (7th Cir. 1999); Girl Scouts of Manitou

Council, Inc. v. Girl Scouts of the United States of Am., 549 F.3d 1079, 1096 (7th Cir. 2008).

       B.      BIPA

       BIPA strictly regulates Biometric Data and provides for injunctive relief among other

remedies. 740 ILCS 14/1, et seq. Pursuant to BIPA, a private entity may not collect, capture or

otherwise obtain a person’s Biometric Data unless it first: (a) informs the person or his legally

authorized representative in writing that the Biometric Data is being collected or stored; (b)

informs the person or his legally authorized representative in writing of the specific purpose and

length of term for which the Biometric Data is being collected, stored and used; and (c) receives a

written release executed by the person or his legally authorized representative. 740 ILCS 14/15(b).

Similarly, a private entity may not disclose, redisclose or otherwise disseminate an individual’s

Biometric Data without first providing written notice and receiving written consent. 740 ILCS

14/15(d). BIPA further prohibits a private entity in possession of Biometric Data from selling,

leasing, trading or otherwise profiting from that data. 740 ILCS 14/15(c).

       BIPA also requires that a private entity in possession of biometric identifiers or information

must “develop a written policy, made available to the public, establishing a retention schedule and



                                                  11
      Case: 1:21-cv-00135 Document #: 31 Filed: 04/09/21 Page 13 of 18 PageID #:244




guidelines for permanently destroying biometric identifiers and biometric information when the

initial purpose for collecting or obtaining such identifiers or information has been satisfied or

within 3 years of the individual’s last interaction with the private entity, whichever occurs first.”

740 ILCS 14/15(a). Finally, BIPA requires an entity that possesses Biometric Data to store,

transmit and protect that data from disclosure: (a) using the reasonable standard of care within the

entity’s industry; and (b) in a manner that is the same as or more protective than the manner which

the entity stores, transmits and protects other confidential and sensitive information. 740 ILCS

14/15(e).

II.        The Court Should Grant the Requested Injunctive Relief.

           A.      Plaintiffs Have Satisfied Their Threshold Burden.

           Plaintiffs have satisfied their threshold burden of showing the need for injunctive relief.

           Irreparable Harm: Absent preliminary injunctive relief, Plaintiffs and class members will

suffer irreparable harm. The Biometric Database poses “particularly chilling privacy risks” and

could fundamentally disable “Americans’ expectation that they can move, assemble, or simply

appear in public without being identified.” 35 Further, Defendants continue to store Plaintiffs’ and

class members’ Biometric Data notwithstanding lax security practices that have already resulted

in multiple breaches of their electronic systems. As the Federal Trade Commission (the “FTC”)

declared in connection with a $525-$700 million data breach settlement with Equifax: “The

incident at Equifax underscores the evolving security threats confronting both private and

government computer systems and actions they must take to shield the personal information of

consumers.” 36 According to the FTC, protecting consumers’ sensitive personal information has


35
     See Jan. 23, 2020 Sen. Markey Letter, supra.
36
  Federal Trade Commission, Equifax to Pay $575 Million as Part of Settlement with FTC, CFPB, and
States Related to 2017 Data Breach (July 22, 2019) (“FTC Settlement”), https://www.ftc.gov/news-
events/press-releases/2019/07/equifax-pay-575-million-part-settlement-ftc-cfpb-states-related (last
                                                    12
   Case: 1:21-cv-00135 Document #: 31 Filed: 04/09/21 Page 14 of 18 PageID #:245




to be a top priority for businesses. 37 Notably, BIPA was enacted out of concern that certain

businesses would fail to properly secure biometric identifiers and information. 38

        Contrary to the FTC’s directives and BIPA’s purpose, Defendants have responded to the

two known breaches of their electronic systems with a shrug of the shoulders and by trying to

conceal the fact that one of the breaches happened. Plaintiffs and class members should not have

to accept Defendants’ lax attitude with respect to security, especially given that Defendants had

no right to harvest their Biometric Data in the first place. Defendants’ history of security lapses

and their lax attitude towards security subjects Plaintiffs and class members to the ongoing

prospect of injury. See Whitaker by Whitaker, 858 F.3d at 1045 (harm need not have yet occurred).

        Finally, Defendants’ efforts to avoid injunctive relief are largely unverified and

unverifiable absent a Court order. Moreover, as discussed, those efforts have actually exacerbated

the harm to which Plaintiffs and class members are subjected, essentially tricking Illinois residents

into consenting to the harvesting of their Biometric Data. This repugnant conduct demonstrates

that Defendants are incapable of correcting their unlawful conduct on their own and will continue

to engage in conduct designed to harm Plaintiffs and class members if left unchecked.

        No Adequate Remedy at Law: Plaintiffs and class members have no adequate remedy at

law. Defendants’ conduct infringes on Plaintiffs’ and class members’ civil liberties and privacy;

threatens their ability to freely move about society, post photos on the internet or use social media



accessed on Apr. 7, 2020); see also Federal Trade Commission, Start With Security: A Guide for
Business, https://www.ftc.gov/system/files/documents/ plain-language/pdf0205-startwithsecurity.pdf (last
accessed on Apr. 7, 2020); Education Technologies: Data Collection and Unsecured Systems Could Pose
Risks to Students, FBI Alert No. I-091318-PSA (Sept. 13, 2018),
https://www.ic3.gov/media/2018/180913.aspx (last accessed on Apr. 7, 2020); See Mar. 3, 2020 Sen.
Markey Letter.
37
   See FTC Settlement, supra.
38
   See 740 ILCS § 14/5; Kathleen Foody, Unique Illinois Privacy Law Leads to $550M Facebook Deal,
Associated Press (Feb. 9, 2020), https://abcnews.go.com/Business/wireStory/unique-illinois-privacy-law-
leads-550m-facebook-deal-68861584 (last accessed on Apr. 7, 2020).
                                                  13
   Case: 1:21-cv-00135 Document #: 31 Filed: 04/09/21 Page 15 of 18 PageID #:246




with their friends and loved ones without fear of being surveilled; and increases their risk of

becoming victims of crimes such as stalking or burglary. As Defendants’ patent application makes

clear, anyone with access to the Biometric Database can instantly learn personal information about

an individual simply by taking a photo. No remedy at law can compensate Plaintiffs and class

members for these losses of liberty and privacy or for the fear with which they have to live as long

as Defendants continue to violate BIPA with impunity. See 740 ILCS 14/20 (providing for

injunctive relief).

        Success on the Merits: Given BIPA’s straightforward nature, Plaintiffs and class members

have a high likelihood of success on the merits. Defendants cannot dispute that the Biometric

Database consists of Plaintiffs’ and class members’ Biometric Data. Indeed, Defendants’ entire

business model is premised on collecting, capturing, obtaining, disclosing, disseminating, selling,

trading and profiting from the Biometric Data. Further, Defendants cannot dispute that they failed

to provide Plaintiffs and class members with the requisite written notices or to obtain the requisite

written consents/releases. See 740 ILCS 14/15(b), (d). Finally, despite Plaintiff Mutnick having

first sought injunctive relief a year ago, Defendants have provided no evidence that they have

implemented appropriate and required security practices to protect Plaintiffs’ and class members’

Biometric Data.

        Defendants’ efforts to moot the need for injunctive relief fail. Even if the purported actions

could be verified and did not further harm Plaintiffs and class members, the “mere cessation of the

conduct sought to be enjoined does not moot a suit to enjoin the conduct, lest dismissal of the suit

leave the defendant free to resume the conduct the next day.” ADT Sec. Servs. v. Lisle-Woodridge

Fire Prot. Dist., 724 F.3d 854, 864 (7th Cir. 2013) (internal quotation marks omitted); see also

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., 528 U.S. 167, 189 (2000).



                                                 14
   Case: 1:21-cv-00135 Document #: 31 Filed: 04/09/21 Page 16 of 18 PageID #:247




       B.      The Secondary Injunction Analysis Favors Plaintiffs and Class Members.

       Given the strength of Plaintiffs’ and class members’ BIPA claims, the harm faced absent

injunctive relief need only slightly outweigh any harm to Defendants if an injunction was

erroneously entered. See Turnell, 796 F.3d at 662. The harms to Plaintiffs and class members

described throughout far outweigh any harms to Defendants. By acting now, the Court can

ameliorate those harms.

       In contrast, Defendants will suffer little to no harm if an injunction is entered in error. An

injunction will not impact Defendants’ ability to utilize the Biometric Database in 49 other states

and around the world. Notably, Defendants have continued to operate after their purported self-

imposed “fixes” in response to Plaintiff Mutnick’s injunction motion. Further, if Defendants obtain

a favorable outcome in this litigation, they easily can add Illinois back to the database.

       As for the impact on the public, the analysis is the same as it is for Plaintiffs and class

members. Thus, the final factor in the analysis weighs in favor of Plaintiffs and class members.

III.   The Requested Injunctive Relief Is Appropriate.

       The requested Injunctive Relief is necessary to ameliorate the irreparable harm created by

the Biometric Database. Plaintiffs and class members merely seek compliance with BIPA, which

includes proper data security measures, the deletion of improperly obtained Biometric Data and a

prohibition on future unlawful collection and use of such data. Given the sensitive nature of the

Biometric Data, the requested relief is reasonable.

                                         CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court enter an order

granting Plaintiffs and class members the requested Injunctive Relief.

Dated: April 9, 2021



                                                 15
Case: 1:21-cv-00135 Document #: 31 Filed: 04/09/21 Page 17 of 18 PageID #:248



                                   Respectfully submitted,


                            By:    /s/ Scott R. Drury
                                   SCOTT R. DRURY
                                   Interim Lead Class Counsel for Plaintiffs

                                   Mike Kanovitz
                                   Scott R. Drury
                                   LOEVY & LOEVY
                                   311 N. Aberdeen, 3rd Floor
                                   Chicago, Illinois 60607
                                   312.243.5900
                                   drury@loevy.com

                                   Scott A. Bursor
                                   Joshua D. Arisohn
                                   BURSOR & FISHER, P.A.
                                   888 Seventh Avenue
                                   New York, NY 10019
                                   646.837.7150
                                   scott@bursor.com
                                   jarisohn@bursor.com

                                   Frank S. Hedin (to be admitted pro hac vice)
                                   HEDIN HALL LLP
                                   Four Embarcadero Center, Suite 1400
                                   San Francisco, California 94104
                                   415.766.3534
                                   fhedin@hedinhall.com

                                   Michael Drew
                                   NEIGHBORHOOD LEGAL LLC
                                   20 N. Clark Street #3300
                                   Chicago, Illinois 60602
                                   312.967.7220
                                   mwd@neighborhood-legal.com




                                     16
   Case: 1:21-cv-00135 Document #: 31 Filed: 04/09/21 Page 18 of 18 PageID #:249




                                              Michael Wood
                                              Celetha Chatman
                                              COMMUNITY LAWYERS LLC
                                              20 N. Clark Street, Suite 3100
                                              Chicago, Illinois 60602
                                              312.757.1880
                                              mwood@communitylawyersgroup.com
                                              cchatman@communitylawyersgroup.com

                                              Steven T. Webster
                                              Aaron S. Book
                                              WEBSTER BOOKK LLP
                                              300 N. Washington, Ste. 404
                                              Alexandria, Virginia 22314
                                              888.987.9991
                                              swebster@websterbook.com

                                              Other Counsel for Plaintiffs




                                CERTIFICATE OF SERVICE
      I, Scott R. Drury, an attorney, hereby certify that, on April 9, 2021, I filed the foregoing
document using the Court’s CM/ECF system, which effected service on all counsel of record.

                                                      /s/ Scott R. Drury
                                                      Interim Lead Class Counsel for Plaintiffs




                                                17
